Citation Nr: 0406738	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  94-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, physician, spouse, and friend 


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico (RO).  The Board 
remanded this matter to the RO in June 2001 for additional 
development.


FINDINGS OF FACT

1.  By decision dated in May 1990, the RO denied service 
connection for a nervous condition.

2.  The evidence associated with the claims file subsequent 
to the May 1990 denial bears directly and substantially upon 
the specific matter under consideration and must be 
considered in order to decide fairly the merits of the claim.

3.  The medical evidence shows that the symptoms of the 
veteran's undifferentiated type schizophrenia began during 
active service or within one year of active service.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision denying entitlement to service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the May 1990 denial is new 
and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Undifferentiated type schizophrenia was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.326(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board recognizes that the RO has 
characterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder.  However, 
because the question of whether new and material evidence has 
been presented in support of a claim is jurisdictional, that 
is, goes to the statutory jurisdiction of the Board to review 
the claim, it must be decided de novo by the Board regardless 
of what determination has been made by the RO.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993). 

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously considered 
and denied by the RO.  In a May 1990 rating decision, the RO 
determined that sufficient evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.  As the veteran did not perfect an appeal 
of the denial of this claim, that determination became final.  
38 U.S.C.A. § 7105.  Accordingly, the Board must determine 
whether the veteran has submitted new and material evidence 
to reopen his claim subsequent to the May 1990 denial.

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated in 
determining whether a claim is supported by new and material 
evidence is that which has been added to the record since the 
last prior final denial of the claim on any basis, in this 
case, since the May 1990 rating decision.  Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

Statutory and regulatory changes have been made pertaining to 
the definition of new and material evidence.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, these provisions are applicable only to claims filed 
on or after August 29, 2001.  Therefore, as the veteran's 
claim was filed prior to that date, the Board will not 
address those statutory and regulatory changes in this 
decision.

The relevant evidence associated with the claims file at the 
time of the May 1990 rating decision consisted of service 
medical records, a December 1971 VA psychiatric examination, 
VA clinical records dated July 1977 through May 1990, civil 
service retirement records dated in 1988 and 1989, and 
December 1988 and October 1989 reports from Diego L. Coira, 
M.D.

The service medical records include an April 1969 report of a 
psychiatric evaluation that found that the veteran had no 
psychiatric disease.  In May 1970, the veteran complained of 
difficulty sleeping since entering the Army, as well as 
relating to others.  The separation examination of July 1970 
indicated that the veteran was psychiatrically normal.  

The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder was submitted in 
October 1971.  Consequently, the veteran underwent a VA 
psychiatric examination in December 1971.  At that 
examination, the veteran reported that he went to sick call 
during active duty for a nervous condition.  Since his 
discharge from active duty, he had done nothing productive 
and could not obtain employment.  The veteran expressed that 
he did not know what he wanted to do.  He had attempted to 
rejoin the Army but had been rejected.  

Objectively, the veteran spoke in a slow, hesitating voice.  
Production of thought appeared dereistic and flow of ideas 
was diminished and retarded.  The veteran was upset by noises 
and was often insomnic due to restlessness and occasional 
nightmares.  He denied suicidal or homicidal ideations.  
There was no thought disorder and answers were coherent and 
relevant.  Affect was inadequate and the veteran exhibited 
ambivalence and somewhat autistic behavior.  The examiner 
diagnosed the veteran with schizophrenia, latent type, not 
psychotic.  He found that the veteran's disability was 
moderate to moderately severe.

VA clinical records show that the veteran requested 
psychiatric help in July 1977 due to depression and suicidal 
thoughts.  He was hospitalized in February 1982 with a 
diagnosis of chronic schizophrenia, undifferentiated type.  
He had presented for admission with suicidal ideations and 
auditory hallucinations.  In May and August 1989, the veteran 
complained of sleeplessness, restlessness, and family 
problems.  He was prescribed medication and diagnosed with 
borderline personality disorder versus severe dysthymic 
disorder.  From February through May 1990, the veteran was 
followed for various diagnoses including anxiety disorder and 
schizophrenia. 

Records dated in 1988 and 1989 pertaining to the veteran's 
claim for civil service retirement reflect that he was unable 
to continue his employment as a housekeeper with the VA 
hospital in San Juan.  He claimed that he could not work due 
to his nervous condition with symptoms of insomnia, 
nightmares, and tension.  Information from the veteran's 
supervisor stated that the veteran was under psychiatric care 
and that he could not perform his duties.  An associated 
January 1989 physician's statement opined that the veteran 
was totally disabled due to his psychiatric disability.

A December 1988 psychiatric evaluation performed by Dr. Diego 
Coira diagnosed the veteran with schizophrenia, 
undifferentiated type.  It was noted that the veteran had 
been receiving treatment for the past two months, and that he 
complained of symptoms of insomnia, aggression, and poor 
concentration and memory since 1986.  The veteran appeared 
depressed, suspicious, and anxious.  His thought content 
revealed low self-esteem, poor impulse control, and 
persecutory delusions.  

The pertinent evidence associated with the claims file since 
the May 1990 rating decision includes VA clinical records; VA 
psychiatric examinations performed in November 1990, March 
1997, August 1999, and February 2002; reports from Dr. Diego 
Coira dated October 1989, November 1991, and March 1993; 
personal hearing transcripts dated February 1997 and June 
2000; records from the Social Security Administration; 
psychiatric reports from Roberto Coira, M.D. dated December 
1998 and May 2000; a September 2002 report from Thomas C. 
Goldman, M.D.; and a September 2003 report from Patrick G. 
Carey, M.D.

In his October 1989 and November 1991 reports, Dr. Diego 
Coira reiterated the findings and diagnosis of his earlier 
reports.  He stated that the veteran's psychiatric disorder 
had become chronic and permanent.  The March 1993 report 
showed that the veteran continued to receive psychiatric 
treatment for schizophrenia.

At the November 1990 VA examination, the examiner stated that 
he had reviewed the veteran's medical records; however, he 
also stated that he had found no earlier VA examination.  The 
examiner noted the veteran's diagnosis of schizophrenia in 
1982 and his various subsequent psychiatric diagnoses.  The 
veteran reported a history of aggression that began in the 
military, as well as symptoms of depression, anxiety, 
insomnia, and some hallucinations.  The diagnosis was 
deferred until the psychological evaluation, but the 
impression was impulse control disorder with strong 
borderline personality.  At the psychological examination, 
the veteran reported the same complaints.  He was 
subsequently diagnosed with intermittent explosive disorder 
and borderline personality with paranoid personality 
features.

At the veteran's personal hearing before the RO in February 
1997, he presented no testimony.  A consulting psychiatrist, 
Jose Ortiz, M.D., presented the testimony.  Dr. Ortiz stated 
that, although the diagnosis rendered in 1971 was latent type 
schizophrenia, he believed that the veteran was suffering 
from schizophrenia at that time due to his symptoms.  In 
particular, the veteran had presented with an inadequate 
affect and abnormal thoughts, and was ambivalent and 
autistic.  He also had exhibited other common schizophrenic 
symptoms such as becoming upset with noise and problems with 
authority and interpersonal relations.  Dr. Ortiz also 
observed that the veteran was subsequently diagnosed with 
schizophrenia and that schizophrenia was his current 
diagnosis.  He believed that the veteran had chronic 
schizophrenia in 1971 because he had had symptoms in service.  
Dr. Ortiz had not treated the veteran and he had not reviewed 
the service medical records.  He based his opinion of the 
veteran's symptoms in service on the veteran's history.  Dr. 
Ortiz stated that the diagnosis of latent type schizophrenia 
had been used in the past when the person was not psychotic 
or the symptoms had not lasted six months.  If the symptoms 
persisted longer, the diagnosis would be changed to 
schizophrenia.

In March 1997, the veteran underwent a VA psychiatric board 
examination.  The examiners reviewed the veteran's medical 
records.  The veteran reported current psychiatric treatment 
and a history of unemployment.  His current symptoms included 
insomnia, irritability, distrust of others, and aggression.  
Objective findings included an anxious mood, blunted affect, 
and paranoid behavior and expression.  The veteran was 
diagnosed with schizophrenia, chronic, paranoid type.  Based 
on the veteran's history and records, the examiners opined 
that the December 1971 VA examination diagnosis had been 
correct.  They also found no evidence in the service medical 
records to warrant a diagnosis of schizophrenia in service.

Records from the Social Security Administration include an 
October 1997 psychiatric evaluation that diagnosed the 
veteran with chronic schizophrenia with depressive features 
versus major depression with psychotic features and 
intermittent explosive disorder.  The veteran was found to be 
permanently disabled due to schizophrenia in December 1997.  

In a December 1998 psychiatric evaluation performed by 
Roberto Coira, M.D., he wrote that the veteran was first 
diagnosed with schizophrenia, non-psychotic, latent type, in 
1971.  He believed that the veteran had had negative symptoms 
of schizophrenia, such as occupational and social 
dysfunction, since his discharge from active service.  Dr. 
Roberto Coira also commented that a diagnosis of 
schizophrenia required the presence of symptoms for six 
months prior to the date of diagnosis.  He opined that the 
veteran's schizophrenia was triggered by the stressors that 
he encountered in the military.

At an August 1999 VA examination, the examiner reviewed the 
claims file and medical records.  The veteran was observed to 
be paranoid and referential, with an inappropriate affect and 
mood.  He complained of the same symptoms of insomnia, 
irritability, and aggression.  The examiner observed that the 
service medical records contained no evidence that the 
veteran was treated for symptoms of psychosis in service.  
Rather, the veteran had vague complaints of being unable to 
sleep since he had entered the military and was prescribed 
Benadryl.  When he was examined in December 1971, there were 
also no overt signs of a psychosis.

The examiner stated that the diagnosis of schizophrenia, 
latent type, made at that time was equivalent to borderline 
personality disorder in the current DSM-IV classification.  
People with borderline personality disorders had a tendency 
to decompensate and to develop bouts of psychosis; however, 
in December 1971, there was no psychosis.  Therefore, the 
assumption that the veteran had already manifested symptoms 
of a psychosis six months prior to that time, as stated by 
Dr. Roberto Coira, was incorrect.  The VA examiner also 
observed that previous reports by Dr. Diego Coira had 
contained no reference to the veteran's military service as 
being one of the factors leading to the veteran's 
neuropsychiatric condition.  The VA examiner apparently 
believed that Drs. Roberto and Diego Coira were the same 
person.  She diagnosed the veteran with impulse control 
disorder and borderline personality disorder with strong 
paranoid features.

At the veteran's personal hearing before the RO in June 2000, 
the veteran stated that his nervous condition had begun 
during basic training.  He had numerous problems in the 
military because he was opposed to killing.  He had 
complained of symptoms in service but was not treated or 
diagnosed.  He first went to the VA hospital for help in 
October 1971, and was first diagnosed with latent 
schizophrenia in December 1971.  After that, he had been 
unable to work and he currently received psychiatric care and 
medication.  The veteran's spouse testified that she did not 
know the veteran during active service.  She related what the 
veteran had told her concerning his military service and his 
current symptoms, and she expressed her belief that his 
disability began during active service.  The veteran's fellow 
soldier testified that he had met the veteran during basic 
training.  When he and the veteran were again stationed 
together, he noticed that the veteran had become unsociable 
and alienated.  

In a May 2000 report, Dr. Roberto Coira reiterated the same 
opinions as in his previous report.  He stated that 
schizophrenia, as defined in the DSM-IV, required the 
presence of symptoms for 6 months.  In December 1971, the 
veteran's schizophrenia was latent, not psychotic; therefore, 
Dr. Coira believed that he was most likely suffering from the 
illness prior to that time.

At a February 2002 VA examination, the examiner stated that 
he had extensively reviewed the veteran's claims files.  The 
veteran reported the same history and the same current 
symptoms as in previous examinations.  Mental status 
examination was essentially normal other than a depressed 
mood.  The veteran was diagnosed with major depressive 
disorder.  The examiner noted that the veteran's initial 
psychiatric diagnosis was latent schizophrenia in December 
1971.  At that time, the veteran exhibited no psychotic 
symptoms such as delusions, hallucinations, or disorganized 
speech or behavior.  He also exhibited no negative symptoms 
such as affective flattening, alogia, or abolition and 
reported no history of psychotic or negative symptoms.  
Following the December 1971 examination, there was no 
evidence of further psychiatric evaluation or treatment until 
February 1982 when the veteran was admitted to the VA 
hospital with the diagnosis of schizophrenia.  The veteran 
thereafter received sporadic treatment for schizophrenia and 
other psychiatric disorders.  

The examiner commented that he could not identify the 
presence of psychotic symptoms or signs of schizophrenia in 
the objective evidence or subjective complaints.  He also 
found no evidence to establish a diagnosis of personality 
disorder.  He further found no evidence that the veteran was 
treated for a psychiatric disorder in service or within one 
year of discharge from service.  In fact, the veteran was 
evaluated in service and no evidence of a mental disorder was 
found.  

The first evidence of a mental disorder was the December 1971 
VA examination.  The examiner explained that the diagnostic 
concept of latent schizophrenia in the DSM-II was abolished 
by the DSM-III in 1980.  The criteria to establish the 
diagnosis of schizophrenia since 1980 were not the same as 
those used for latent schizophrenia.  Latent schizophrenia in 
the DSM-II was not the same entity as schizophrenia in the 
DSM-III and DSM-IV.  Therefore, one could not reach the 
conclusion that the mental disorder diagnosed in 1971 was 
schizophrenia.  At present, to diagnose schizophrenia 
required the presence of positive psychotic symptoms in the 
veteran's history.  Therefore, the correct diagnosis was 
major depressive disorder and there was no evidence that this 
disorder was present during active service or within one year 
of discharge.

VA clinical records dated through April 2002 confirm 
diagnosis of and treatment for schizophrenia.  An excerpt of 
the DSM-II associated with the claims file defines latent 
schizophrenia as a diagnosis appropriate for patients having 
clear symptoms of schizophrenia but no history of a psychotic 
schizophrenic episode.  

In a September 2002 report, Thomas C. Goldman, M.D., wrote 
that he had received several medical documents pertaining to 
the veteran, including the December 1971 VA examination, the 
June 2000 report of Dr. Roberto Coira, and the most recent VA 
psychiatric examination.  He had also reviewed documents 
issued by the RO and had used the DSM-II and the DSM-IV as 
references.  He observed that the veteran had no documented 
psychiatric problems prior to entering service but had 
developed emotional problems during active duty.  Dr. Goldman 
reviewed the symptoms that were observed at the December 1971 
VA examination, including the dereistic thoughts, inadequate 
affect, and autistic behavior.  Dr. Goldman then noted the 
veteran's history of subjective symptoms in service and 
following active service.  

He next discussed the findings of Dr. Roberto Coira, 
including the opinion that the veteran had clear symptoms of 
schizophrenia in December 1971, that the first manifestations 
of the disease had been negative symptoms, and that the 
diagnosis of schizophrenia had been repeatedly confirmed over 
the years.  Dr. Goldman then addressed some of the veteran's 
ongoing psychiatric care and the findings of the February 
2000 VA examination.  He stated that the VA examiner's 
finding of no evidence of positive or negative psychotic 
symptoms of schizophrenia in the veteran's history was 
blatantly incorrect and contradictory to the evidence in the 
record.  Dr. Goldman believed that the December 1971 VA 
examination should be afforded considerable weight due to its 
proximity in time to the veteran's period of active service.  
He stated that, pursuant to the DSM-II, all forms of 
schizophrenia were psychotic disorders, although active 
psychotic features may not be present at all times in the 
course of the illness.  The findings of the December 1971 
examination, such as autistic behavior, ambivalence, and 
inadequate affect, were signs of schizophrenia even though 
the veteran did not exhibit overt psychosis.  Dr. Goldman 
then extensively discussed the definition of schizophrenia in 
the DSM-IV, which included both positive and negative 
symptoms.  

In conclusion, Dr. Goldman found that the veteran met the 
criteria for a diagnosis of a chronic schizophrenic disorder.  
The veteran began to experience the early signs of this 
mental illness during active service and the illness was 
first manifested by negative symptoms.  It was not relevant 
whether the veteran was actively psychotic at the time of the 
initial VA examination.  Dr. Goldman further explained that 
the most recent VA examination may have diagnosed depression 
because the symptoms were similar to those of negative 
symptoms for schizophrenia.  However, he observed that the 
examiner had failed to consider the documented history of 
schizophrenia and the veteran's use of anti-psychotic 
medications.  In summary, Dr. Goldman opined that the veteran 
has chronic schizophrenia, with symptoms that first 
manifested during active service, and that he was first 
diagnosed with schizophrenia within one year of discharge 
from active service.

In a September 2003 report, Patrick G. Carey, M.D., wrote 
that he had reviewed the veteran's relevant medical history 
including the recent VA examination and Dr. Goldman's 
September 2002 opinion.  He found that Dr. Goldman's opinion 
was more accurate and that his description of the DSM-II 
criteria was correct.  Under the DSM-II, latent schizophrenia 
was a psychotic condition and should be treated the same as 
schizophrenia.  Dr. Carey also agreed that the veteran was 
most accurately diagnosed with chronic schizophrenia and that 
the early manifestations of the disease were present during 
active service even if not accurately diagnosed.  The veteran 
clearly exhibited the positive and negative symptoms 
associated with schizophrenia throughout the claims file and 
his symptoms improved with the use of anti-psychotic drugs.  
Dr. Carey opined that the veteran currently had schizophrenia 
and that he had it within one year of discharge from active 
service if not earlier.  

Based upon the above facts, the Board finds that the evidence 
submitted since the RO's last final denial is new and 
material in that it bears directly and substantially upon the 
specific matter under consideration and must be considered to 
decide fairly the merits of the claim.  Specifically, the 
Board finds that the pertinent medical evidence shows that 
the veteran continues to be diagnosed with an acquired 
psychiatric disorder and that the psychiatric disorder may be 
related to his period of active service.  Therefore, the 
Board finds that the veteran's claim should be decided on its 
merits with appropriate consideration of all medical opinions 
and evidence.  Accordingly, the claim is reopened and, to 
that extent, the appeal is granted.

Having reopened the veteran's claim, the Board must determine 
whether it may proceed to consider the issue on its merits.  
In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of numerous 
documents including the September 1992 rating decision, the 
July 1993 Statement of the Case, and the May 1996, August 
1997, October 1998, December 1999, September 2000, and May 
2002 Supplemental Statements of the Case.  The veteran was 
specifically advised of the provisions of the VCAA in the 
June 2001 Board remand, an August 2001 letter from the RO, 
and the May 2002 Supplemental Statement of the Case. 

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute.  The Board also notes that the 
United States Court of Appeals for Veterans Claims, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini,  the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case, to include with respect to the content of the VCAA 
notice, was harmless error.  In light of the fully favorable 
decision herein, the Board does not find it necessary to 
further discuss whether the veteran was prejudiced by any 
inadequacy of the VCAA  notice or notices.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the RO obtained VA and private 
medical records and the veteran submitted numerous opinions 
of private psychiatrists.  The RO also afforded the veteran 
several VA psychiatric examinations and two personal 
hearings.  Accordingly, the Board finds that the RO has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.  Finally, as 
this decision grants the benefit sought on appeal, if a 
deficiency of the duty to assist or to notify did occur, the 
Board finds that such a failure would be harmless.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  In addition, if certain diseases, such as 
psychoses, become manifest to a compensable degree within one 
year after the veteran's military service ended, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309.

After weighing the above evidence, the Board finds that the 
medical evidence is, at the least, in equipoise.  
Consequently, the veteran is afforded the benefit of the 
doubt and service connection for undifferentiated type 
schizophrenia is granted.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  As an initial matter, the Board accords much 
weight to the December 1971 VA examination that diagnosed the 
veteran with latent schizophrenia.  The Board recognizes that 
the diagnosis was rendered one year and one week after the 
veteran's discharge from active duty.  However, the veteran 
filed his claim for a psychiatric disability within one year 
of his separation from service and the Board presumes that 
the diagnosis would have been the same if the VA examination 
had been scheduled one week earlier.  

Moreover, the Board finds that it need not rely upon the 
regulatory presumption in order to grant service connection 
for an acquired psychiatric disorder.  Although the service 
medical records do not contain a psychiatric diagnosis, they 
do include the veteran's complaints of insomnia and problems 
with interpersonal relations.  These same complaints have 
continued to the present and have been identified as symptoms 
of the veteran's schizophrenia.  The Board finds the 
veteran's statements concerning the chronicity of his 
symptoms since active service to be credible.  In addition, 
several of the medical opinions of record have found that the 
veteran's psychiatric symptoms began in service and have 
continued to the present.  

The Board acknowledges that the record contains some 
disagreement as to the definition of latent schizophrenia.  
After considering the DSM-II definition and the medical 
opinions of record, the Board finds that Dr. Goldman's 
explanation of the diagnosis is persuasive.  Dr. Goldman 
found that, although the veteran had not clearly exhibited 
psychotic symptoms, he had a diagnosed schizophrenic disorder 
in December 1971.  Drs. Goldman, Ortiz, and Coira all found 
that the veteran exhibited negative symptoms of schizophrenia 
during service or within a year of his discharge from 
service.  The November 1990 VA examination completely failed 
to address the December 1971 examination and diagnosis.  The 
VA examiners in March 1997 did not believe that the veteran 
had schizophrenia in service but did concur that the 
diagnosis in December 1971 was correct.  Finally, the August 
1999 VA examiner believed that latent schizophrenia 
corresponded to a current diagnosis of personality disorder.  
The Board finds that this opinion is not supported by the 
medical evidence of record, especially in consideration of 
the veteran's subsequent diagnosis of and treatment for 
schizophrenia.

Further, the Board finds that the opinion of Dr. Goldman 
outweighs that of the February 2002 VA examiner.  The VA 
examiner stated that he found no subjective or objective 
evidence of schizophrenia in the veteran's history.  
Therefore, he did not address the implications of much of the 
evidence.  This examiner also emphasized the requirement for 
psychotic symptoms in order to diagnose schizophrenia.  On 
the contrary, Dr. Goldman reviewed the relevant evidence and 
thoroughly discussed the veteran's history and the 
conflicting medical opinions.  The Board finds this well-
reasoned opinion to be based upon an accurate history and 
sound medical reasoning.  Dr. Goldman, as discussed above, 
found that the veteran had schizophrenic symptoms since his 
time in service and defined latent schizophrenia as a type of 
schizophrenic disorder.  In conclusion, Dr. Carey reviewed 
both the VA examination and Dr. Goldman's report and found 
that the veteran is currently suffering from schizophrenia, 
the symptoms of which began during active service.  
Therefore, service connection for undifferentiated type 
schizophrenia is granted. 




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.

Service connection for undifferentiated type schizophrenia is 
granted.



____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



